                 Case 2:21-cv-00123-BJR Document 24 Filed 02/09/21 Page 1 of 2




 1                                                  THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   WSOU INVESTMENTS LLC, dba                        No. 2:21-cv-00123-RSM
     BRAZOS LICENSING AND
10   DEVELOPMENT                                      F5 NETWORKS, INC.’S CORPORATE
                                                      DISCLOSURE STATEMENT
11                         Plaintiff,
12          v.
13   F5 NETWORKS, INC.,
14                         Defendant.
15
            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 7.1, F5
16
     Networks, Inc., by and through its attorney, states as follows: F5 Networks, Inc. has no parent
17
     company. No publicly-held corporation owns 10% or more of F5 Networks, Inc.
18
            Dated: February 9, 2021.
19                                                     PERKINS COIE LLP
20
                                                       By: /s/Ramsey M. Al-Salam
21                                                     Ramsey M. Al-Salam, WSBA No. 18822
                                                       1201 Third Avenue, Suite 4900
22                                                     Seattle, WA 98101-3099
                                                       Tel: 206.359.8000/Fax: 206.359.9000
23                                                     Email: RAlSalam@perkinscoie.com
24                                                     Attorneys for Defendant

25

26
     F5 NETWORKS, INC.’S CORPORATE DISCLOSURE
     STATEMENT – 1                                                           Perkins Coie LLP
                                                                        1201 Third Avenue, Suite 4900
     (No. 2:21-cv-00123-RSM)
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
              Case 2:21-cv-00123-BJR Document 24 Filed 02/09/21 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on February 9, 2021, I caused copies of the foregoing document to be

 3   served via CM/ECF to the counsel of record in this matter.

 4
                                                         /s/ Ramsey M. Al-Salam
 5                                                       Ramsey M. Al-Salam
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     F5 NETWORKS, INC.’S CORPORATE DISCLOSURE                                Perkins Coie LLP
     STATEMENT – 2                                                     1201 Third Avenue, Suite 4900
     (No. 2:21-cv-00123-RSM)                                             Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
